Citation Nr: 0100569	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-13 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for service connected 
residuals of a right foot fracture, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1993 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent rating 
evaluation for the veteran's service connected right foot 
disability.  The veteran submitted a timely Notice of 
Disagreement and perfected a substantive appeal.

In his July 1998 substantive appeal, the veteran requested a 
hearing before a member of the Board at the RO.  In February 
2000, he asked that his request for a Travel Board hearing be 
canceled and that he instead be scheduled for a hearing 
before a RO hearing officer.  In November 2000, the veteran 
requested that his request for a RO hearing be canceled and 
that his file be forwarded to the Board. 


REMAND

The veteran asserts that he is entitled to an increased 
rating evaluation for his service connected residuals of a 
right foot fracture.  He has asserted that he has developed 
bone spurring, loss of motion and constant soreness and pain.

The veteran's right leg disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Diagnostic Code 
5284 provides the rating criteria for a disability described 
as "other foot injuries".  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2000) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet.App. 
202 (1995).

The veteran underwent a VA examination in August 1997.  The 
examiner noted that the veteran's claims file was not 
available at the time of the examination, but that his 
history of had been previously documented on past 
compensation and pension examinations.  A review of the 
evidence, however, reveals that no other compensation and 
pension examination reports have been associated with the 
veteran's claim's file.  Additionally, the examination report 
shows that while the examiner reported the symptoms described 
by the veteran, and objective findings such as range of 
motion of the veteran's ankle on active and passive motion, 
the medical evidence does not clearly address the degree of 
limitation of function due to pain, weakened movement, excess 
fatigability or incoordination.

In a Statement Of Accredited Representative In Appealed Case 
(VA Form 646), the veteran's representative expressed the 
veteran's concern that the examination report did not 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.    

Additionally, by letter dated in September 1998, the RO 
requested that the veteran provide information about a 
physician that the veteran had seen for the prescription of 
pain medication.  The letter also requested information 
regarding treatment records from an orthopedic specialist 
that the veteran was said to have seen.  It is not clear to 
the Board whether the veteran received this request as the 
address on this letter is different than the most recent 
address provided in the claims folder.  The Board is of the 
opinion that an additional attempt be made to obtain any such 
information from the veteran.

The Board is of the opinion that another VA examination is 
warranted.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  To 
ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran in 
order to ascertain if there are any 
medical records pertaining to his 
service-connected right foot disability 
which have not been associated with his 
VA claims folder.  The RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for the 
disability at in issue, to include 
current treatment records from any 
physician who prescribed pain medication.  

2.  A VA examination should be conducted 
in order to determine the nature and 
severity of the residuals of the fracture 
of the right foot.  The examiner should 
be provided with the veteran's claims 
folder and a copy of this Remand prior to 
conducting the examination.  The examiner 
should include range of motion findings 
of all involved joints and set forth what 
is considered to be normal range of 
motion.  The examiner is requested to 
describe all abnormal findings regarding 
the right foot, to include any 
involvement of any associated joint 
structures, muscles and nerves.  Any 
associated functional loss, including the 
inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance, should be noted.  The examiner 
should also evaluate any functional loss 
due to pain or weakness, and to document 
all objective evidence of those symptoms, 
such as visible manifestation of pain on 
movement of any associated the joint.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use and document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claims, 
to include consideration of 38 C.F.R. 
§§ 4.40 and 4.45 (2000).

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and should be afforded a reasonable opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


